Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Following a tier III disciplinary hearing, petitioner was found *848guilty of using drugs, namely marihuana. Upon administrative appeal, that determination was affirmed with a modified penalty. This CPLR article 78 proceeding by petitioner ensued.
We confirm. The misbehavior report, together with the positive urinalysis test results and related documentation, as well as the testimony adduced at the hearing, comprise substantial evidence to support the determination of guilt (see Matter of Marino v New York State Dept. of Correctional Servs., 41 AD3d 1004, 1005 [2007]; Matter of Cruz v Goord, 28 AD3d 983, 984 [2006]). Contrary to petitioner’s claims, the record reveals that a proper chain of custody was maintained throughout the collection and testing of petitioner’s urine specimen, and there is no evidence that the specimen was either tampered with or confused with another sample (see Matter of Saif'Ul'Bait v Goord, 15 AD3d 703, 705 [2005]). Petitioner’s remaining contention that the Hearing Officer was biased is wholly without merit.
Cardona, PJ., Mercure, Rose, Kane and Malone Jr., JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.